DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicant’s Remarks filed 8/26/22.  Claims 1-3 are pending and have been examined on the merits.
Withdrawn Rejections
The claim objections to claim 1 have been withdrawn due to the amendments to the claim.
The claim objection to claim 2 has been withdrawn due to the amendments to the claim. 
The 112 2nd rejection to claim 1 regarding "plate type" has been withdrawn due to the amendment to the claim.
The 112 2nd rejection of claim 1 regarding  “intermittently alternating time”, has been withdrawn due to the amendment to the claim.
The 112 2nd rejection of claim 1 regarding grammatical and idiomatic errors have been withdrawn due to the amendment to the claim.
The 112 2nd rejection of claim 2 regarding “instantly reduced” has been withdrawn due to the amendment to the claim.
The 112 2nd rejection of claim 3 has been with withdrawn due to the amendment to the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “Coy”.  It is not clear what a coy is or whether it is a unit of measure.  Appropriate correction is required.
The 112 2nd rejection of claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step defining what occurs after the spray technology especially where the claim recites “while atomizing:  It is not possible to subject the apples to two different temperatures at the same time.
In claim 2, it appears that two separate steps are lumped together.  In lines 2 and 3, the claim recites a fermentation temperature and then recites a steam pressure.  These are two distinct steps and need to be separated because it is not clear where one step ends and the other begins.  It also makes it appear as if a steam pressure exposure happens during the spray technology step.  The specification does not support the combination.
Response to Arguments
The claim objections to claims 1 and 2 have been withdrawn due to the amendments to the claims as discussed above.
The 112 2nd rejections to claim 1 regarding "plate type" have been withdrawn due to the amendments to the claim as discussed above .
The 112 2nd rejection of claim 2 regarding “instantly reduced” has been withdrawn due to the amendment to the claim.
The 112 2nd rejection of claim 3 has been with withdrawn due to the amendment to the claim. 
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
Regarding the 112 2nd/(b) rejection of claim 1 regarding the term Coy”, the rejection as been maintained.  Applicants have not established that it is a unit of measure.  It is not clear and the Examiner has not been able to find references supporting the unit. For these reasons the rejection has been maintained.
Regarding the 112 2nd/(b) rejection of claim 2, the rejection has been maintained because it still appears that there should be two distinct steps. Applicants recite a temperature range for the spray technology and then recite another temperature range and steam pressure “while” the spray is happening.  These appear to be two distinct steps and the claim lacks clarity in this regard.  Applicants indicate that claim 2 is one step.  But how is it that the operation has a temperature range of 60-80°C and simultaneously requires a temperature of 85 to 89°C?  There must be a missing link that takes us from the spray technology to this steaming step.  This claim remains unclear.  For these reasons the rejection has been maintained. 
The Examiner called the Applicants for an interview to discuss and to fix these remaining issues.  However, the voicemail was full and a message could not be left.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Felicia C Turner/Primary Examiner, Art Unit 1793